Citation Nr: 0432986	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  01-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's request 
for entitlement to service connection for PTSD.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2001.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  

After the hearing, the Board notified the veteran that it 
would be undertaking additional development of the issue 
involving PTSD pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
The Board notified the veteran that once the development had 
been completed, the veteran would be informed of the 
development, and the Board would issue a decision.  
Development on the issue occurred and the information 
obtained was included in the claims folder.  Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in February 2004.  The case has since 
been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

This World War II veteran has asked that service connection 
be granted for a psychiatric disorder that he asserts is the 
result of his war experiences.  He maintains that he now 
suffers from PTSD and that this disorder was brought about by 
his exposure to shelling and other atrocities related to his 
service.  The RO has denied the veteran's claim and he has 
appealed to the Board for review.  

A analysis of the claims folder indicates that the veteran's 
reported stressors have not been confirmed by the RO.  The 
Board notes that the US Court of Appeals for Veterans Claims, 
hereinafter the Court, held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court's 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2004), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3) whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2004).

The Board notes further that the veteran has supplied a 
written statement in July 2002 describing the traumatic 
events he experienced in service.  He also provided testimony 
before the Board in November 2001.  In essence, the veteran 
has asserted that he was involved in combat against the 
Empire of Japan during the closing days of World War II.  He 
contends that when he landed near Iwakuni, Japan, he landed 
with the expectation that he would be fired upon by Japanese 
nationals.  He also maintains that he viewed "atrocities of 
war" during his occupational duty in Japan.  He has further 
asserted that during his training, someone that he knew was 
killed in a training operation, one individual was sent to 
the psychiatric unit of the local hospital as a result of the 
killing, and another training enlisted person oversaw the 
accident.  

The claims folder reveals that an attempt was made by the VA 
to confirm the stressors claimed by the veteran.  That is, a 
cursory letter was sent to the US Armed Services Center for 
Research of Unit Records.  That letter was sent in February 
2003.  A response from that department was received in June 
2003 which stated that insufficient information was provided 
to the department and as such, an adequate search of the 
veteran's claimed stressors could not be conducted.  
Additional correspondence to the US Armed Services Center for 
Research of Unit Records that provided additional information 
was not accomplished by the VA.

The veteran served with the 98th Infantry Division of the US 
Army.  The 98th Infantry Division was activated on September 
12, 1942.  The Division deployed to the Territory of Hawaii 
on April 13, 1944, and arrived in Hawaii on April 19, 1944.  
It remained on security duty on the territory until the end 
of the war in the Pacific Theatre of Operations.  In mid-
August 1945, the Division left Hawaii for occupational duty 
in the Empire of Japan.  It arrived on station on September 
27, 1945.  See http://www.army.mil/cmh-
pg/lineage/cc/098id.html.  Per this same governmental 
website, the 98th Infantry Division saw no combat in World 
War II.  

It has been asserted that the veteran saw a US Army soldier 
killed in a training exercise.  The veteran wrote that the 
name of the veteran was "[redacted]".  An Internet 
search of nationwide gravesites via www.cem.va.gov reveals 
that a [redacted], who was a Private First Class in the 
US Army, died on June [redacted], 1944.  He was eventually buried, on 
October [redacted], 1947, at the Long Island National Cemetery.  It 
is unclear where the veteran died thereat and why it took 
three years to inter the veteran's body.  Also, there is no 
information either in the claims folder or on the Internet as 
to whether PFC [redacted][redacted] was the same individual 
referred to by the veteran or whether PFC [redacted][redacted]was 
in the veteran's unit.  

There is no indication in the record that the RO attempted to 
collect additional information concerning the alleged 
stressors as is required by law, regulation, and case law.  
As such, the claim must be remanded for further development 
of evidence.  Moreover, it is the conclusion of the Board 
that the VA psychiatric examinations were inadequate because 
confirmation of the veteran's stressors had not occurred, and 
as a result of this determination, another examination must 
be conducted, taking into account the records of prior 
medical treatment and the veteran's actual service records.  
See 38 C.F.R. § 4.2 (2003); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  The RO must tell the veteran 
that if anyone has any 
information/evidence that is essential to 
his claim, such as witness statements, 
what the RO will do and what the veteran 
must do with respect to obtaining and 
submitting those statements.  

2.  The RO should request that the 
veteran provide another written statement 
concerning his experience in World War II 
and his duties with the 98th Infantry 
Division.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO should provide to the veteran copies 
of the veteran's previous statements so 
that the veteran can use those documents 
to refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO should 
note in the record the responses provided 
by the veteran.

The RO should specifically ask that the 
veteran elaborate on the following 
assertions:

a.  During his testimony before the 
Board, the veteran stated that he was 
involved in "heavy combat".  Board 
Hearing Transcript, November 21, 2001, 
Page 3.  The veteran's DD 214 fails to 
indicate that the veteran was involved in 
combat.  Moreover, the unit history for 
the 98th Infantry Division implies that 
the Division was not involved in combat 
with enemy combatants during World War 
II.  The veteran should be asked to 
explain this inconsistency.

b.  During his testimony before the 
Board, the veteran stated that when he 
was stationed in Japan, he visited Osaka 
on many occasions.  The RO should ask 
that the veteran describe in detail what 
he saw in Osaka, including any 
information on the destruction of the 
city from fire-bombing and any other 
residual effects of the War.

c.  In one of his written statements to 
the VA, the veteran stated that one of 
his friends, a [redacted][redacted], was 
killed.  The RO should ask that the 
veteran describe in detail how the 
veteran knew this individual, how PFC 
[redacted] was killed, and how such an 
action affected him.

3.  The RO should contact the National 
Cemetery Administration, and in 
particular, the Long Island National 
Cemetery.  The RO should obtain from the 
Long Island National Cemetery copies of 
any documents pertinent to the burial of 
Private First Class [redacted][redacted], US 
Army.  This individual's dates of service 
were from June 10, 1942, to June [redacted], 
1944.  His date of death was June [redacted], 
1944, and he was interred in Section H, 
Site [redacted], on October [redacted], 1947.  The RO 
should specifically ask the Long Island 
National Cemetery whether PFC [redacted]
was disinterred from a cemetery in the 
Territory of Hawaii and reintered in Long 
Island National Cemetery.  Any 
information obtained should be included 
in the claims folder for review.  

4.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should ask each of the units whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon, to include whether the 
veteran was in the same unit at a PFC 
[redacted], who died on June [redacted], 
1944.  Any and all information obtained 
should be included in the claims folder 
for future review.

For NPRC and USASCRUR purposes, the 
pertinent data is as follows:

Dates of Service:		July 6, 1943, to 
April 5, 
1946
Unit:				98th Infantry 
Division
Subunit:			197th Infantry 
Regiment
MOS:				Ammunition Handler 
(504)
Decorations			Asiatic Pacific 
Campaign 
Medal, Good Conduct 
Medal, World War II 
Victory Medal
Service Outside CONUS	May 5, 1944, to 
February 5, 
1946
Claimed Stressors		Witnessing the 
death of PFC 
[redacted][redacted],(on 
or 
about June [redacted] 1944);
Participating in the 
reclamation of the 
island of 
Saipan; 
Assigned to a unit 
that 
participated in the 
occupation of the 
Empire of 
Japan after the 
surrender 
was signed and 
assigned to 


the area around 
Iwakuni and 
Osaka.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

